Citation Nr: 0206792	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  94-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for claimed coronary 
artery disease.  

3.  Entitlement to service connection for claimed chronic 
laryngitis.

4.  Entitlement to service connection for claimed disability 
manifested by multiple chemical sensitivity.  

5.  Entitlement to service connection for claimed headaches.  

6.  Entitlement to a higher rating for the service-connected 
bronchial asthma, currently evaluated as 10 percent 
disabling.  

(The issues of entitlement to service connection for a left 
ankle disorder and for a disability manifested by hand 
tremors and a higher rating for the service-connected right 
knee disability, currently evaluated as 20 percent disabling, 
will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971 and from January 1991 to May 1991, to include 
service in Southwest Asia during the Persian Gulf War.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the RO 
that denied service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD), and 
coronary artery disease.  

This case also comes to the Board on appeal from a July 1993 
RO decision which granted service connection and assigned a 
no percent rating for bronchial asthma.  Then, in a January 
1994 decision, the RO assigned a 10 percent rating for 
bronchial asthma.  

In letters mailed to the veteran in January 1994, the RO 
notified him that his appeal for a higher rating was being 
withdrawn because he was awarded a compensable evaluation.  
However, as the RO's decision is not a grant of the maximum 
available benefit under the law, the higher rating issue is 
still on appeal for consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran continues his 
appeal for a rating higher than 10 percent for the service-
connected bronchial asthma.  

This case also comes to the Board from a February 1995 RO 
decision which denied service connection for chronic 
laryngitis, multiple chemical sensitivity and headaches.  

In October 1997 and July 2001, the Board remanded the case to 
the RO for additional development of the record.  

In October 2001, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted from the 
Board in Washington, D.C., by the undersigned Member of the 
Board, who has been designated to make the final disposition 
of this proceeding for VA.  

At the hearing, the veteran submitted additional evidence in 
support of his claims (i.e., a September 2001 VA outpatient 
record and a prescription label).  These records were 
accompanied by an appropriate waiver of initial RO review of 
the evidence.  38 C.F.R. § 20.1304.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for a left 
ankle disorder and for a disability manifested by hand 
tremors and an increased rating for the service-connected 
right knee disability (currently evaluated as 20 percent 
disabling), pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  



FINDINGS OF FACT

1.  The current psychiatric disability is shown to have been 
initially manifest many years after the veteran's period of 
active service and is not shown to have been caused by any 
incident of service.  

2.  The veteran's coronary artery disease is shown to have 
clearly and unmistakably preexisted his second period of 
active service (January to May 1991); there is shown to have 
been no increase in severity of the underlying condition 
beyond natural progression on account of service.  

3.  The veteran has chronic laryngitis that is shown to have 
had its clinical onset during his second period of active 
military service (January to May 1991).  

4.  The veteran has current multiple chemical sensitivity 
that is shown to have likely had its clinical onset during 
his second period of active military service (January to May 
1991).  

5.  The veteran's headaches are not shown to have been caused 
by any incident of service; they clearly and unmistakably 
preexisted his periods of active service, and there was no 
increase in severity of the underlying condition on account 
of service.  

6.  The veteran's service-connected bronchial asthma from May 
1991 to October 1996 is shown to be moderate and manifested 
by rather frequent asthmatic attacks with moderate dyspnea on 
exertion between attacks; beginning in October 1996, the 
respiratory disability is shown to require intermittent 
courses of systemic oral low dose corticosteroids for 
control.  



CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran's coronary artery disease was neither 
incurred in nor aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1153, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).  

3.  The veteran's chronic laryngitis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  The veteran's disability manifested by multiple chemical 
sensitivity is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  The veteran's headache disability is not due to disease 
or injury that was incurred in or aggravated by service, nor 
may they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

6.  The criteria for the assignment of a 30 percent rating 
from May 9, 1991 through October 6, 1996, and a 60 percent 
rating effective on October 7, 1996, for service-connected 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. §§ 4.7,  4.97 including 
Diagnostic Code 6602 (1996 and 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 1968 to 
November 1971 and from January 1991 to May 1991, to include 
service in Southwest Asia during the Persian Gulf War.

A careful review of the service medical records from the 
veteran's 1968 to 1971 period of service shows that, on a 
November 1968 physical examination for enlistment purposes, 
he reported a history of having had a head injury and 
frequent or severe headaches.  It was noted that the injury 
occurred when he was 15 years old, without residuals, and 
that the veteran took medication for headaches.  

In December 1968 and January 1969, the veteran complained of 
having headaches.  In January 1969, he reported that he had 
had a head injury without loss of consciousness six years 
ago.  A skull series and sinus views were obtained and noted 
to be normal.  On a May 1971 physical examination for 
separation purposes, the veteran was normal.  

A July 1983 VA outpatient record indicates that the veteran 
complained of having severe headaches, nausea and dizziness 
for an hour.  The diagnoses were those of headaches probably 
secondary to variant migraines and/or increased blood 
pressure, and rule out hypoglycemia.  

On an October 1983 VA examination, the veteran's blood 
pressure readings were 160/100 (sitting) and 140/88 
(standing).  The doctor recommended the veteran to have 
follow-up care for hypertension.  On a January 1987 VA 
examination, his blood pressure reading was 130/90 (sitting).  

In August 1990, VA records show that the veteran was 
hospitalized for complaints of chest pain.  It was noted that 
he had a history of coronary artery disease and that a 
coronary angiography at a private hospital in 1987 showed a 
50 percent narrowing of the first diagonal branch of the left 
anterior descending with normal right coronary artery, left 
circumflex, and left main coronary artery.  The veteran 
reported that he had a history of chronic headaches which 
were believed to be vascular.  An electrocardiogram (ECG) 
revealed a questionable old inferior infarction, sinus 
bradycardia, and an otherwise normal tracing with no ischemic 
changes.  The discharge diagnoses were those of coronary 
artery disease with angina and chronic headaches.  

The veteran's service medical records from his January 1991 
to May 1991 period of service show that, while in Saudi 
Arabia, the veteran had exertional angina and chest tightness 
and was admitted to King Fahad Hospital in February 1991, 
where a myocardial infarction was ruled out.  An 
echocardiogram was normal.  

The records from that hospital also show that the veteran had 
a dry cough and hoarseness of voice and complained a couple 
of times of having a headache which was soon relieved with 
Tylenol.  He was evacuated from Saudi Arabia, by way of 
Frankfurt Army Regional Medical Center in Germany, and 
admitted to the Walter Reed Army Medical Center (WRAMC) in 
February 1991 for further evaluation of his cardiac problem.  

It was noted that the veteran was status post an inferior 
wall myocardial infarction in 1984 and 1988.  A cardiac 
catheterization was performed, showing a normal left main, 
LAD grossly normal, left circumflex nondominant and normal 
with ramus with a 50 percent proximal tubular stenosis, and 
an RCA (right coronary artery) with 50 percent proximal PDA 
(posterior descending artery) stenosis.  

It was noted that the veteran's coronary angiography in 
February 1991 revealed single vessel coronary artery disease 
and that the current extent of such did not appear 
significant enough to warrant exclusion from active duty.  
The veteran was discharged from the WRAMC in May 1991 in 
stable condition, with a diagnosis of atherosclerotic 
coronary artery disease felt not to be obstructive at this 
time.  

The medical records from his hospitalization at WRAMC from 
February to May 1991 also show that the veteran was diagnosed 
with reactive airway disease and complained of a persistent 
cough and hoarseness.  A nonproductive cough and wheezing was 
controlled with inhalers.  Intake records reflect a diagnosis 
of a history of migraine headaches.  

In the pulmonary clinic in March 1991, there was an 
impression of hoarseness of unknown etiology.  The pulmonary 
function testing showed FVC was 107 percent prior to 
bronchodilators and FEV1 was 120 percent predicted prior to 
bronchodilators.  There was no evidence of obstructive 
disease on the pulmonary testing.  A chest X-ray was normal.  
It was noted that the veteran reported that in the past he 
has had problems breathing around petroleum products and that 
such products "messes lungs up."  

In March 1991, the veteran was referred to a Physical 
Evaluation Board on the basis of his medical diagnoses, which 
included atherosclerotic heart disease (found to have existed 
prior to service) and asthma.  

In a statement dated in March 1991, the veteran claimed 
service connection for PTSD.  He stated that he became aware 
of his condition when he returned home in March 1991 from 
Saudi Arabia.  

In the ear, nose, throat clinic at WRAMC in April 1991, it 
was noted that the veteran's true vocal cords were mobile and 
that he was then asymptomatic.  The assessment was that of no 
evidence of disease.  

In May 1991, the RO received the veteran's claims of service 
connection for coronary artery disease and asthma.  

In a May 1991 letter, the RO requested the veteran to provide 
information regarding his stressor related to his claim for 
PTSD.  

The VA outpatient records dated in May 1991 indicate that the 
veteran's voice was husky.  It was noted that a similar 
episode had been recorded in February 1991.  In a 
consultation with the ear, nose, throat (ENT) clinic, it was 
noted that the veteran was coughing so strenuously that it 
was somewhat traumatic to his laryngeal area.  The doctor 
thought that there may be considerable functional overlay as 
the veteran was able to use his larynx adequately but did not 
tense it or phonate properly.  

On a June 1991 VA psychiatric examination, the veteran 
reported that, since returning home from the Persian Gulf, he 
had been irritable and impatient and was experiencing 
increased startle reflex around the home.  He also noted 
having sleep problems and being distracted and inattentive at 
times.  The diagnosis was that of anxiety disorder, not 
otherwise specified.  

The examiners noted that the veteran reported increased 
symptoms of anxiety and demonstrated increased somatic 
complaints since deployment to Saudi Arabia, and that there 
was not a sufficient severity of a stressor to warrant 
consideration of a diagnosis of PTSD.  They opined that the 
correct final diagnosis might prove to be adjustment disorder 
or organic anxiety disorder, with responsible factors to 
possibly include the forced separation from his wife, 
exposure to potential physical danger, progression of his 
heart disease, his pulmonary complaints, and new treatment 
with sympathomimetic asthma medications.  

On a July 1991 VA general medical examination, the examiner 
recorded the veteran's history of having had chest pain in 
1986 with subsequent cardiac catheterization showing 30 
percent occlusion of part of the coronary artery system.  The 
examiner also recorded his subsequent reactivation and 
service in Saudi Arabia where chest pains developed and his 
being evacuated ultimately to Walter Reed Hospital where a 
cardiac catheterization showed 60 percent occlusion of part 
of the coronary artery system.  

It was also noted that the veteran had simultaneously 
experienced an asthmatic attack in Saudi Arabia and 
experienced loss of his voice there with unclear etiology.  
On examination, the veteran had loss of voice.  His blood 
pressure reading was 140/90 (standing).  Of the heart, there 
was a normal sinus rhythm with a faint systolic murmur heard.  
He had wheezing bilaterally.  A chest X-ray was normal.  

The diagnoses were those of aggravation of preexisting 
coronary artery disease while in Desert Storm in February 
1991 as evidenced by cardiac catheterization at Walter Reed 
Hospital, development of asthmatic attack simultaneously with 
the coronary artery disease condition, loss of voice with 
unknown etiology (developed in February 1991), PTSD, and 
borderline hypertension.  

In July 1991, VA records show that the veteran was 
hospitalized for complaints of acute onset of shortness of 
breath.  He was assessed to have chronic obstructive 
pulmonary disease (COPD)/asthmatic exacerbation.  He was 
started on vigorous Alupent aerosol treatment and antibiotic 
therapy.  He did well when switched over to prednisone 
therapy, to be administered in decreasing doses.  It was 
noted that the veteran had been hoarse since his return from 
Desert Storm.  He was discharged on prednisone (in decreasing 
doses), an Alupent inhaler, Cardizem, nitroglycerin (for 
chest pain), and Fiorinal (for headaches).  

On an August 1991 VA ear, nose, and throat (ENT) evaluation, 
the veteran reported having had a sudden onset of hoarseness 
in February 1991 in Saudi Arabia.  The assessment was that of 
left vocal cord paralysis, to be observed for now.  

There was a note indicating that the examiner was unsure of 
the etiology, that is, whether it was organic or had a 
functional overlay.  A subsequent computed tomography (CT) of 
the neck was taken, showing a small area of asymmetric soft 
tissue adjacent to the left vocal cord, possibly representing 
an enlarged lymph node or a small mass.  A CT of the brain 
was also taken, which was normal.  

A September 1991 VA pulmonary function test report indicates 
that the veteran's FVC, FEV1, and FEV1/FVA were normal and 
that there was no response to an inhaled bronchodilator.  

The VA hospital records dated in September 1991 indicate that 
the veteran was hospitalized for two days.  It was noted in 
his history that he experienced sudden onset of hoarseness 
while in Saudi Arabia, which was supposedly preceded by an 
upper respiratory tract infection.  The veteran denied having 
any aspiration symptoms, dysphagia or sore throat.  He 
related that he was a reformed cigarette smoker and that he 
cleared his throat with increasing frequency.  

The veteran underwent a laryngeal electromyogram study of the 
crichopharyn muscle which showed bilateral asymmetric and 
normal voluntary muscle activity.  A psychiatric consultation 
found that the veteran did not fulfill criteria for 
hysterical conversion disorder.  

His diagnoses on discharge were those of hoarseness, history 
of coronary artery disease, COPD/asthma, and elevated 
cholesterol.  A doctor commented that there was no organic 
etiology related to the veteran's hoarseness; that he had no 
nerve paralysis and there was no evidence of motor or 
neuromuscular dysfunction; and that his condition likely 
represented a functional disorder.  

A January 1992 VA chest X-ray study showed the appearance of 
the heart and lungs to be normal.  

In a February 1992 decision, the RO denied service connection 
for a coronary artery disease, asthma, and a psychiatric 
disorder (claimed as PTSD).  

The VA outpatient records show that, in March 1992, the 
veteran continued to have hoarseness.  In April 1992, he 
underwent a psychiatric evaluation, to assess anxiety and 
depression.  He described anger control and sleep problems.  
Because there was a question as to whether he had PTSD, the 
doctor discussed with the veteran at some length his 
experience in Saudi Arabia (he noted the veteran's exposure 
to being near to several SCUD missiles which were shot down).  
The diagnosis was that of mixed character disorder with 
borderline and explosive elements.  

The doctor noted that it appeared that there had in fact been 
a significant increase in the veteran's relative anger levels 
since his return from Desert Storm, which he attributed not 
to the veteran's experiences there but rather to the 
increased antagonism that had occurred between himself and 
his daughters since his return.  He believed family therapy 
would be the most helpful intervention.  In May 1992, during 
family counseling, it was noted that the veteran's voice was 
hoarse (the veteran believed it was related to his exposure 
to paint fumes earlier that day).  He also reported chest 
pains over the past two weeks.  

In a June 1992 statement, the veteran disagreed with the RO's 
decision and added that the RO had not referred to hoarseness 
in its findings.  As for the PTSD/anxiety claim, he 
maintained that he was receiving treatment at the VA.  He 
asserted that in Saudi Arabia his area was hit with SCUD 
missiles the first night he arrived and that he was placed in 
a combat situation without any ammunition for his weapon or 
any way to defend himself.  He reported that he could not 
tolerate loud noises or sirens.  He also maintained that 
since his return from Saudi Arabia he was constantly losing 
his voice and that the doctors did not know the cause of his 
hoarseness.    

The VA records show that, in July 1992, the veteran was being 
followed on an outpatient basis for a history of headaches 
and complaints of increasing angina.  The assessment was that 
of coronary artery disease with increased angina and 
questionable migraines.  Also that month, he continued to 
receive family/marital counseling.  

In September 1992, the veteran complained of having recurrent 
chest pain.  In marital counseling, the focus was on the 
veteran's increased anxiety.  Later in the month, he was 
hospitalized for two days with complaints of chest pain.  A 
physical examination was unremarkable.  An ECG did not show 
any acute changes.  The diagnosis was that of angina 
pectoris.  

In October 1992, the veteran continued to receive marital 
counseling and to complain of chest pain.  An ECG revealed no 
acute changes.  In December 1992, he was diagnosed with acute 
bronchitis.  He had complained of increased shortness of 
breath for several days following exposure to painting being 
done at his workplace.  

In January 1993, he complained of having difficulty 
breathing, and it was noted that he had also lost his voice 
frequently and was using an electrolarynx.  The assessment 
was that of reactive airway disease.  

In a statement received by the RO in January 1993, the 
veteran maintained that, in regard to his heart condition, it 
had been proven in medical reports that stress could 
aggravate a heart condition and that being sent to a war zone 
had been a stressful circumstance for him.  

The VA outpatient records show that, in February 1993, the 
veteran was diagnosed with tracheobronchitis.  A chest X-ray 
study showed no active process.  He underwent pulmonary 
function testing, which showed no evidence of significant 
airway obstruction, and it was stated that the study was 
"probably" normal.  In March 1993, the veteran continued to 
receive marital counseling.  

At a March 1993 RO hearing, the veteran testified that he was 
medivaced out of the Persian Gulf during service due to heart 
and lung problems; that he had psychiatric problems shortly 
after returning from the Persian Gulf and had been seeing a 
therapist at the VA for about six months for an adjustment 
disorder; that he was initially diagnosed with myocardial 
infarction in about 1986 and currently had residuals of chest 
pain for which he took nitroglycerin; that for his asthmatic 
bronchitis he took four different types of breathing inhalers 
which were all steroid-based and periodically received 
treatments on breathing machines when his condition was 
aggravated; that with activity he became short of breath; 
that he also had wheezing and a constant cough and 
experienced asthmatic attacks lasting two to three hours when 
he came into contact with chemical substances; and that he 
was affected at work and at home by various chemical 
substances in the air, such as cleaning agents, nail polish, 
and frying pan aromas.  

The VA outpatient records show that, in March 1993, the 
veteran was seen with complaints of increased chest pain and 
associated radiation to the arm.  It was indicated that he 
had been noncompliant with his medications.  The doctor 
diagnosed him with coronary artery disease and stated that it 
was likely that his chest pain was secondary to coronary 
artery disease and exacerbated by poor medication compliance 
and bursts of emotional anger.  In April 1993, it was noted 
that the veteran's medications included inhalers (Proventil, 
Alupent, and Azmacort) and that he had taken himself off 
other medications six months earlier.  

On an April 1993 VA respiratory examination, it was noted 
that the veteran was exposed to jet fumes over a period of 
one to two months in 1991 and that, about a week later, he 
developed a chronic hoarseness and extreme shortness of 
breath (which appeared to have been getting worse in the 
ensuing years).  It was noted that the veteran was given a 
medical discharge and had been examined by speech therapists 
and pulmonologists.  

It was also noted that, although there did not seem to be an 
adequate etiology for his condition, there did appear to be 
some consensus of diagnosis, which was asthmatic bronchitis.  
The veteran's subjective complaints were those of shortness 
of breath on less than one flight of stairs, a nonproductive 
cough, chronic hoarseness, and tiredness.  

On examination, percussion and auscultation revealed a rough 
rhonchi breathing on inhalation and exhalation (heard through 
both lung fields).  On examination of the throat, there were 
no changes (the examiner noted that he was unable to 
visualize the cords with his equipment).  He noted that the 
veteran did not have a malignant process.  The examiner 
opined that the veteran's disease was demonstrably active and 
more aggravating with the ensuing years.  The diagnosis was 
that of asthmatic bronchitis.  

The examiner remarked that, in regard to the trachea and 
bronchitis, such was interrelated and appeared with his 
difficulty in breathing.  There was no presence of cor 
pulmonale and his asthmatic condition became measurably worse 
when he breathed any kind of fumes or anything that had a 
profuse aroma.  Otherwise, the examiner stated that the 
veteran had shortness of breath, which worsened under the 
conditions mentioned above.  

The examiner stated that the veteran had a cough which was 
nonproductive and was dyspneic at rest.  He indicated that 
there did not appear to be an infectious process, and the 
cords were not able to be visualized, but that the veteran's 
symptomatology and history bespoke a chronic laryngitis.  The 
diagnosis was that of chronic asthmatic bronchitis with 
chronic laryngitis "secondary to ?."  A subsequent chest X-
ray study revealed no infiltrates or masses.  

In an addendum, the examiner noted the veteran was examined 
for nontuberculosis diseases and injuries of the respiratory 
system.  He stated that, in regard to the veteran's medical 
history, he had sustained two myocardial infarctions, at ages 
32 and 36.  

In May 1993, the veteran underwent a pulmonary function study 
at the VA, which was normal.  The report noted that the FVC, 
FEV1 (which was 105 percent predicted prior to 
bronchodilators), and FEV1/FVC (which was 83 percent prior to 
bronchodilators) were normal and that, since the studies in 
October 1991, there had been no change.  

The VA hospital records dated in June 1993 show that the 
veteran was hospitalized after having labored respiration at 
work (which was at VA).  The veteran reported that chemicals 
were being used on the first floor and he subsequently used 
his inhaler without relief and then requested "breathing 
treatment."  A history of asthma was noted, as well as his 
use of albuterol.  

An examination revealed that his lungs had no wheezing, his 
heart was negative, his abdomen was within normal limits, 
there was no edema in the extremities, and his voice was 
hoarse.  The veteran was administered oxygen.  Thereafter, he 
spoke with a raspy voice and breathed easier, with an 
occasional nonproductive cough.  After two days of 
observation, he was discharged in an improved condition, with 
no respiratory distress or dyspnea and with clear lungs.  The 
diagnoses were those of reactive airway disease, coronary 
artery disease, and hypercholesterolemia.  

In a July 1993 decision, the RO granted service connection 
and assigned a no percent rating for bronchial asthma, 
effective on May 9, 1991.  

The VA outpatient records in July 1993 indicate that the 
veteran had COPD with complaints of shortness of breath.  He 
reported that his condition started with inhaling fumes and 
cleaning-type solvents.  It was noted that he then went into 
respiratory distress.  He was put on oxygen and recommended 
for continued management on albuterol.  Also in that month, a 
CT head scan was normal.  

The medical records from Butler Memorial Hospital show that 
the veteran was hospitalized for two days, from September to 
October 1993, with atypical chest pain, palpitations, and 
acute asthmatic attack.  A chest X-ray study was normal.  An 
ECG was suggestive of a remote inferior wall myocardial 
infarction.  He received nebulizer treatment and then an 
inhaler.  He was discharged in good condition, with diagnoses 
of acute exacerbation of asthma and history of 
atherosclerotic heart disease.  

A September 1993 VA ECG report indicates that there was a 
slightly thick mitral valve (and trace mitral regurgitation) 
and mild left atrial enlargement.  

In December 1993, the RO received the veteran's claims of 
service connection for chronic laryngitis, multiple chemical 
sensitivity, and headaches.  

He also referred to his claim of service connection for 
anxiety and depression.  He reported that these problems had 
all been treated by the VA and that he was issued an electric 
larynx device by the VA in order to help him talk when his 
voice went out.  He claimed his conditions were all due to 
Operation Desert Storm in Saudi Arabia.  

In a January 1994 decision, the RO assigned a 10 percent 
rating for bronchial asthma, effective in May 1991.  

The VA outpatient records in March 1994 indicate that the 
veteran was seen in the pulmonary clinic with multiple 
chemical sensitivity.  His chest had bilateral wheezes.  His 
medication was adjusted (albuterol inhaler was increased, 
Lopressor was reduced, Azmacort was discontinued, and 
Atrovent and Intal inhalers were added).  

On a May 1994 VA psychiatric examination, the veteran 
reported that he served as a chief medic in Desert Storm and 
was exposed to injured persons (he said most were self-
inflicted or accidental wounds).  He recalled that there were 
many SCUD missile attacks near him but not immediately 
threatening to him.  He reported that, since returning from 
Saudi Arabia, he had increased anxiety, irritability, anger 
outbursts, sleep disturbance and depression.  

The veteran stated that occasionally he had nightmares about 
certain smells that he associated with Saudi Arabia but 
indicated that his main problems were his restlessness and 
irritability problems.  He also reported that he had become 
increasingly distant from his wife and other family members.  
The examiner noted that many of these symptoms were symptoms 
the veteran already had in the past to some extent.  It was 
also noted that the veteran was in counseling (marital and 
individual therapy) and that he took medication for his 
symptoms.  Ongoing family problems were described, which 
caused his anxiety and stress level to rise.  

The diagnoses on examination were those of recurrent major 
depressive disorder (currently in remission) and mixed 
personality disorder with borderline explosive and possible 
histrionic aspects.  The examiner commented that he did not 
find sufficient evidence to justify the diagnosis of PTSD at 
that time, in view of the limited exposure that the veteran 
had to any kind of combat experience and in view of the fact 
that his premorbid personality included most of the symptoms 
that he was reporting now with the exception of perhaps an 
occasional dream about Saudi Arabia, which the examiner noted 
was not described in the form of a nightmare.  

In a June 1994 letter, the RO requested the veteran to 
furnish information regarding his claim for service 
connection for multiple chemical sensitivity.  

The VA outpatient records in June 1994 indicate that the 
veteran was seen with complaints of having breathing 
problems, congestion and expectoration of "yellow junk."  
An examination revealed no dyspnea.  It was noted that he was 
seen a week previously for his cough but did not have much 
relief with medications.  There were scattered wheezes.  The 
assessment was that of bronchitis.  

On an August 1994 VA respiratory examination, it was reported 
that the veteran at present took inhalational bronchodilators 
in oral form.  He complained of having dyspnea on exertion, 
wheezing and constant cough.  He reported that he had quit 
smoking 20 years previously.  

On examination, auscultation of the heart disclosed sinus 
bradycardia without murmurs or gallops.  There was normal 
respiratory excursion and normal bronchofascicular sounds.  
There were no audible rales, wheezes, or rhonchi.  The 
assessment was that of history of bronchial asthma, under 
treatment, symptomatic.  

A subsequent pulmonary function test was normal (FEV1 was 113 
percent predicted and FEV1/FVC was 81 percent, both without 
bronchodilators), and the study report noted that since 
studies of May 1993 there had been an increase in FVC and 
FEV1.  

On an August 1994 VA examination for evaluation of 
laryngitis, the veteran reported that he used an 
electrolarynx when his voice worsened.  He related that he 
had no pain but that his voice closed out on him.  An 
examination of the oral cavity, pharynx, nasopharynx, 
hypopharynx, and larynx was normal.  The impression was that 
of chronic laryngitis, with a somewhat hoarse but adequate 
voice.  The examiner indicated that he would not attempt to 
guess the cause of such condition without more information.  

In an August 1994 statement pertaining to his chemical 
sensitivity claim, the veteran stated that he had to be 
cautious when he shopped in order to avoid coming into 
contact with chemicals (i.e., soaps, cleaning agents, 
fertilizers, oils) that would cause his asthmatic attacks.  

He claimed that he was hospitalized once after someone walked 
by him with strong perfume and after someone used a 
typewriter cleaner down the hall from where he was working.  
He stated that he was also affected by nail polish/removers, 
cooking grease, and WD 40.  He alleged that all his lung 
problems affected his heart condition.  

A December 1994 VA note indicates that the veteran had been 
loaned an electric larynx device by a VA doctor in the 
audiology clinic.  

The VA hospital records show that the veteran was 
hospitalized for 11 days from December 1994 to January 1995 
after a sudden attack of shortness of breath while in a movie 
theater.  A chest X-ray study revealed poor inspiration and 
no evidence of acute process.  

An ECG was borderline, with normal sinus rhythm and right 
axis deviation.  He was placed on oxygen and used his 
bronchodilators.  Later, he was switched to high doses of 
intravenous steroids.  He was discharged with diagnoses of 
acute bronchial asthma, COPD, coronary artery disease (angina 
pectoris), arthritis, and anxiety depression.  His discharge 
medications included prednisone (to be gradually tapered) and 
Atrovent (an inhaler).  He was advised to stay away from 
fumes and other allergens.  

In a February 1995 decision, the RO denied service connection 
for chronic laryngitis, multiple chemical sensitivity, and 
headaches.  

In an April 1995 letter to the VA Medical Center, the 
director of the Persian Gulf Referral Program in Washington, 
D.C., indicated that she had reviewed a file on the veteran.  
She stated that it appeared that the veteran had received an 
extensive work-up at the VAMC and that the VAMC had been 
successful in diagnosing his problems.  She noted that the 
patients seen in the Referral Center were generally those in 
which a satisfactory diagnosis could not be made.  

In an August 1995 statement, the veteran indicated that his 
VA records should have noted that he used an electric larynx.  
He stated that VA had placed him on medications for 
headaches, which he claimed to have had since his service in 
Saudi Arabia.  

He also stated that he was on medication for severe asthma, 
which he said was marked by frequent attacks causing him to 
be reassigned to work in another area, and that he also took 
medication for psychiatric problems (PTSD/depression), which 
he maintained was not related to his marriage or family.  

The VA hospital records dated in August 1995 indicate that 
the veteran was hospitalized for one week after becoming 
suddenly short of breath while at work.  He reported that his 
wife sprayed their house with flea spray the previous day and 
he came to work that morning with some shortness of breath 
which then worsened.  A chest X-ray study showed normal lungs 
and no active disease.  He was placed on oxygen and 
intravenous steroids.  

The discharge diagnoses were those of acute bronchial asthma, 
COPD, and history of coronary artery disease, depression, 
hoarseness of voice, and recurrent headaches.  His discharge 
medications included inhalers, prednisone (on a reducing 
dosage), and Fiorinal for severe headache.  

The VA hospital records dated in September 1995 indicate that 
the veteran was hospitalized for a day with complaints of 
chest pain.  It was also noted that he had hoarseness of 
voice and increasing shortness of breath.  A chest X-ray did 
not show any acute changes.  An ECG suggested old inferior 
wall myocardial infarction (a second ECG was normal).  He was 
administered steroids.  He continued to do well and was 
discharged.  The diagnoses were those of coronary artery 
disease (angina pectoris), chronic bronchial asthma and 
history of depression.  

An October 1995 treatment record from Butler Memorial 
Hospital indicates that the veteran was seen in the emergency 
room for respiratory difficulty.  The working diagnosis was 
that of COPD.  He was administered medication and released in 
stable condition.  

On an October 1995 evaluation performed by a VA doctor in 
connection with disability retirement under the Civil Service 
Retirement System, the veteran's chief complaints included 
those of bronchial asthma, history of multiple allergies, 
history of chest pain and angina pectoris, and history of 
dysphonia or alleged vocal cord problems.  The doctor noted 
the veteran's numerous hospitalizations at VA due to 
exacerbation of asthma which required steroids in diminishing 
doses as well as his use of bronchodilators, aerosol 
treatment, and inhalers for shortness of breath.  

The doctor noted that the veteran's voice was hoarse off and 
on and that when he was hospitalized he was hoarse.  The 
veteran described a history of having frequent headaches, 
depression and dysthymia.  The doctor commented that the 
veteran's mental health problems were exacerbated after he 
came back from Desert Storm and he was on medication.  The 
doctor also commented that the veteran was prescribed 
medication for headaches by a VA doctor who believed the 
veteran had either functional or vascular headaches, and that 
the veteran's CT scans in 1991 and 1995 were both negative.  

The doctor noted the veteran's heart problems and history of 
cardiac catheterizations, and stated that over the course of 
the years the veteran's symptoms had been progressive and 
required frequent hospitalizations.  The doctor stated that 
at present the veteran claimed that, due to his frequent 
exacerbation of shortness of breath and angina, he was unable 
to perform duties of his work to 100 percent.  

The records dated in November 1995 from Butler Memorial 
Hospital show that the veteran was seen in the emergency room 
with complaints of left pleuritic chest pain.  The working 
diagnosis was COPD versus angina.  He was released to the VA 
for further treatment.  

In a December 1995 letter, the U.S. Office of Personnel 
Management notified the veteran that his application for 
disability retirement was approved.  

The records dated in January 1996 from Butler Memorial 
Hospital show the veteran was seen in the emergency room for 
acute chest pain.  A chest X-ray and an ECG were normal.  He 
was released in stable condition.  

The VA hospital records dated in March 1996 indicate that the 
veteran was hospitalized for five days with complaints of 
shortness of breath and chest pain after eating salmon.  It 
was noted that he was allergic to many substances.  In a 
review of systems, it was recorded that the veteran had a 
history of hoarseness of voice which came and went and a 
history of migraines for which he took medication.  The 
discharge diagnoses were those of coronary artery disease 
with angina pectoris, history of bronchial asthma and COPD, 
and history of depression.  His medications included 
inhalers, and prednisone (to be tapered off).  

In a March 1996 psychiatric evaluation by Robert Eisler, 
M.D., the veteran whispered throughout the interview (he said 
he had damaged his voice in Saudi Arabia when he was "messed 
up with a bunch of stuff").  He also reported that a SCUD 
missile "blew off" right above him.  The diagnosis after 
evaluation was that of possible conversion hysteria with 
depression, with a somewhat guarded prognosis.  

At an April 1996 RO hearing, the veteran testified with the 
aid of a voice box machine due to chronic laryngitis.  He 
stated that his problems of laryngitis, multiple chemical 
sensitivity and headaches began around the end of January 
1991 while in service and continued to worsen.  He said that 
his laryngitis worsened to the point that three years 
previously he was given an electric voice box machine to use.  

The veteran said that he had headaches every day and took 
medication prescribed by a neurologist.  He said that he used 
inhalers plus a nebulizer breathing machine for his asthma 
condition.  He related that he had no air after walking a 
flight of stairs and that he had chest pain if he exerted 
himself too much.  He also said that he had wheezing and 
rales every time he was examined at the VA and took 
prednisone.  He noted that he also took Prozac and trazodone 
(for psychiatric problems).  He said that he was last 
hospitalized two weeks ago for heart and lung conditions.  

The VA outpatient records in April 1996 indicate that the 
veteran was seen for recurrent chest pain.  An ECG revealed 
an old inferior wall myocardial infarction.  The impression 
was that of probable variant angina secondary to coronary 
vasospasm.  

The VA records in July 1996 indicate that the veteran's 
request for VA payment for modifications and structural 
alterations to his home was approved.  Subsequently, an air 
conditioning and air filtration system was installed.  

In August 1996, the RO received from the veteran an article 
concerning the treatment of PTSD.  

The VA hospital records dated in August 1996 indicate that 
the veteran was hospitalized with complaints of chest pain 
and shortness of breath.  It was noted that he had severe 
reactions to chemicals and their smells, odors, and fumes.  
He was given oxygen.  The diagnoses were those of chest pain, 
rule out myocardial infarction; and COPD and bronchial 
asthma.  

The VA outpatient records dated from August to November 1996 
show that the veteran received psychotherapy.  He reported 
that he experienced increased irritability and anxiety on a 
lower dose of medication.  

The medical records dated in October 1996 from St. Francis 
Medical Center show that the veteran was seen in the 
emergency room after having difficulty in breathing.  He 
reported that he was exposed to fumes and chemicals while 
visiting a friend, had a coughing spell, and became short of 
breath.  

An examination revealed diminished breath sounds with slight 
expiratory wheezing, and no rales or rhonchi.  A chest X-ray 
study was normal.  He was administered oxygen and other 
medication, whereupon he felt better and was released.  He 
was diagnosed with acute exacerbation of asthma, prescribed 
prednisone (to be taken on a diminishing dose and maintained 
on it at 10 mg. a day), and told to follow-up with VA.  

In January 1997, the veteran's Persian Gulf Registry 
questionnaire sponsored by the VA was received.  He described 
his functional impairment as severe and indicated that he had 
recurring problems with a number of symptoms to include 
headaches, hoarse voice, shortness of breath, and anxiety, 
which he indicated were also experienced during the Persian 
Gulf War.  

The VA outpatient records dated from January to October 1997 
show that the veteran was seen in the mental health, 
cardiology, and primary care clinics for continuing 
psychotherapy and treatment of chest pain and shortness of 
breath.  In March 1997, an ECG revealed normal sinus rhythm 
with inferior myocardial infarction pattern, age 
undetermined.  His chest was clear to auscultation.  The 
assessment was that of stable symptoms related to coronary 
artery disease.  His list of medications at that time 
included inhalers (Atrovent and Cromolyn) and prednisone 
(every day).  

In May 1997, the veteran was placed on oxygen after reporting 
exposure of smoke from a car fire.  Later that day, he was 
released to go home.  A May 1997 chest X-ray study revealed 
no changes from August 1996, and a moderate inspiratory 
effort was noted.  In October 1997, a chest X-ray study 
revealed no acute cardiopulmonary disease and no change from 
X-ray studies taken in February 1996 and May 1997.  

The records dated in August 1997 from Butler Memorial 
Hospital show that the veteran underwent pulmonary function 
testing, which revealed a normal study.  Pre-bronchodilator 
results indicated that FEV1 was 116 percent predicted and 
FEV1/FVC was 89 percent.  

In October 1997, the Board remanded the case to the RO for 
additional development.  

In a November 1997 letter, the RO requested the veteran to 
furnish information regarding treatment for his claimed 
disabilities.  The veteran's representative responded that 
the veteran received all treatment from the VA, with the 
exception of Butler Memorial Hospital and Saint Francis 
Medical Center (the RO subsequently obtained these records).  

On a February 1998 VA psychiatric examination, the veteran 
related that, while stationed in Saudi Arabia, he was 
frequently subjected to SCUD missile attacks and exposed to 
chemicals such as jet fuels.  He reported that there were 
frequent alarms for possible biological attacks and that he 
saw many dead animals for which there was no evident cause of 
death (he believed the cause may have been exposure to 
chemical or biological weapons).  

The veteran reported that, soon after being stationed in the 
Persian Gulf, his voice began to deteriorate and his lungs 
began to cause him problems.  He noted that he had also 
frequently experienced migraines.  Following examination, the 
diagnosis was that of major depressive disorder, recurrent.  

On a March 1998 VA general medical examination, it was noted 
that the veteran had chest pain all the time, even at rest, 
and that he also had constant frontal headaches.  He reported 
that his headaches occurred about once a day almost every day 
until he was put on Dilantin five years previously.  It was 
noted that at times he had aphonia and loss of voice, 
precipitated by any chemical in the air (he said he had left 
vocal cord paralysis).  

His recent pulmonary function test results were recorded.  
His list of medications at that time included inhalers 
(albuterol and Atrovent) and prednisone (10 mg. every day).  
It was also noted that he had a nebulizer machine at home 
that he used.  On the examination, there were expiratory 
wheezes, and the examination was delayed for 15 minutes due 
to the veteran's difficulty in breathing (he was unable to 
take a deep breath or else he started to wheeze).  He 
relieved his symptoms, including shortness of breath, by use 
of an inhaler.  The pertinent diagnoses were those of 
hypertension, migraine or chronic headache, insignificant 
mitral regurgitation, COPD, depression/anxiety, and 
encephalitis of the left vocal cord with hoarseness.  

On a March 1998 VA cardiology examination, the diagnoses were 
those of hypertension (under control), chronic angina, and 
heart murmur.  An ECG was subsequently ordered, and the 
impressions were those of mild left atrial enlargement, 
insignificant mitral regurgitation, and no other significant 
abnormalities.  When compared with a prior study in September 
1993, there was no significant change.  

On a March 1998 VA neurological examination, it was noted the 
veteran had chronic headaches, was diagnosed with migraine, 
and had a CT scan which was negative.  The pertinent 
diagnosis was that of migraine.  

On a March 1998 VA respiratory examination, the examiner 
referred to the veteran's pulmonary function test:  pre-
bronchodilator results revealed FEV1 of 100 percent predicted 
and FEV1/FVC of 87 percent; and post-bronchodilator results 
revealed FEV1 of 93 percent predicted and FEV1/FVC of 88 
percent.  The veteran had a cough, with some green sputum (no 
hematemesis), and could walk only one flight of stairs and 
less than a half a block.  He was on treatment with an 
inhaler and a bronchodilator.  The diagnosis was that of 
COPD.  

In an April 1998 letter, the Social Security Administration 
notified the veteran of his award of disability benefits, 
based on severe impairments consisting of coronary artery 
disease, asthma, and right knee arthritis.  

The VA outpatient records dated from February to April 1999 
indicate that the veteran continued to receive psychotherapy 
and treatment for anginal pain and COPD.  In March 1999, he 
underwent pulmonary function testing.  Pre-bronchodilator 
results revealed FEV1 of 99 percent predicted and FEV1/FVC of 
84 percent; and post-bronchodilator results revealed FEV1 of 
101 percent predicted and FEV1/FVC of 89 percent.  

In a March 1999 record, the doctor noted that the veteran did 
not have obstructive airway disease and instead suspected his 
pulmonary symptom was due to a vocal cord dysfunction.  The 
doctor decreased the veteran's medication (oral prednisone) 
to every other day.  

In April 1999, the veteran was seen in the language pathology 
clinic.  He reported that he used an electrolarynx for 
communication on occasion, when he experienced periodic 
aphonia.  In the assessment, the speech pathologist stated 
that the veteran presented with a functional voice disorder, 
namely muscle tension dysphonia and dysphagic symptoms 
consistent with muscle tension dysphonia and neurogenic 
dysfluencies complicated by phoneme prolongation.  She noted 
that the veteran's prognosis depended on his successful 
completion of an outlined treatment program although overall 
outcomes specific to vocal quality may be limited by his 
pulmonary problems (i.e., asthma and chronic cough) and 
regular reliance on asthma inhalers (which she said were very 
irritating to vocal cords).  

On an April 1999 VA cardiology examination, the examiner 
reviewed the veteran's history and reports of cardiac 
studies.  The diagnosis was that of symptomatic coronary 
artery disease.  The examiner noted that the veteran's 
symptoms of orthopnea and exertional angina were related to 
his coronary artery disease and that the first evidence of 
coronary artery disease appeared to have been detected in 
1984.  It was noted that a subsequent cardiac catheterization 
had not revealed high-grade epicardial disease, but that the 
veteran could have had a myocardial infarction and absence of 
high-grade stenosis.  

On an April 1999 VA neurological examination, the examiner 
noted that the veteran's history was based solely on the 
veteran's own report because a detailed review of the file 
failed to provide any background data in regard to his 
complaints.  The veteran reported that he never had headaches 
or motion sickness as a child or young adult and that his 
headaches began in 1991.  He said that they were left-sided 
and radiated to the neck and that they were dull and only 
very rarely throbbing.  He said that they became severe once 
a week and were associated with photophobia, nausea, and 
vomiting.  

It was noted that the veteran had been treated for headaches 
at the VA with different medications.  The examiner noted the 
veteran's past brain CT scans in August 1991, July 1993, and 
June 1995, all of which were within normal limits.  In 
providing a diagnosis, the examiner stated that the veteran's 
complaints were subjective in nature.  The examiner opined 
that, while the headache syndrome as described was compatible 
with the diagnosis of a migraine, the fact that it was severe 
as described but never present until the age of 40 was 
unusual.  

On a May 1999 VA examination of the nose, sinus, larynx, and 
pharynx, the veteran complained of having a tightness in his 
throat when swallowing and problems with speech.  He also 
reported having shortness of breath when walking.  It was 
noted that he was on several medications for asthma and for a 
couple of weeks had been seeing a speech pathologist, who 
noted that he had a history of vocal cord paralysis and used 
an electric larynx occasionally.  (It was further noted that 
on the speech pathologist's examination the veteran had 
improved true vocal cord mobility but also muscle tension 
dysphonia.)  

At present, the veteran's vocal cords were completely 
functional.  On examination, he had a hoarse quality to his 
voice.  His vocal cords had normal movement with normal 
approximation, but there was some false vocal cord muscle 
tension dysphonia with some supraglottic voicing.  The 
diagnosis was that of muscle tension dysphonia, originating 
in the vocal cords.  

In May 1999 at the VA, the veteran underwent a left heart 
catheterization, coronary angiography, and left 
ventriculography.  It was noted that, in the past five weeks, 
he had experienced daily chest pain, occurring either with 
rest or with half a flight of stairs.  The procedure revealed 
insignificant coronary artery disease.  

After reviewing the report, the VA cardiac examiner of April 
1999 noted that the study revealed mild to moderate stenosis 
of LAD (left anterior descending), LCX (left circumflex 
coronary artery), and RCA (right coronary artery) but no 
hemodynamically significant stenosis.  The examiner further 
noted that the veteran's chest pain might be due to 
vasospasms or may have a non-cardiac component.  

On a May 1999 VA respiratory examination, the veteran 
described his symptoms of asthma as being severe dyspnea on 
exertion which was provoked by exposure to chemical fumes and 
perfumes.  He reported that he had been on oral prednisone 
since 1991, including during the last year without 
significant exacerbation, and that he had never been on a 
ventilator for his symptoms of asthma and dyspnea.  He stated 
that he took an albuterol nebulizer whenever he felt chest 
tightness.  

Presently, he complained of having shortness of breath on 
exertion.  During the examination, he coughed a number of 
times.  His chest was clear to auscultation.  His March 1999 
pulmonary function test results were reviewed, as well as an 
April 1999 chest X-ray study.  The pertinent diagnoses were 
those of chemical sensitivity syndrome, coronary artery 
disease with previous myocardial infarction, and anxiety 
disorder.  

As regards the chemical sensitivity syndrome, the VA examiner 
remarked that this was characterized principally by acute air 
flow obstruction brought on by the usual triggers of chemical 
fumes and perfumes.  He noted that the veteran did not have 
more typical asthma with an allergic background and that, 
from his description, the severity of the syndrome was 
significant in that it had been associated with 
hospitalization and a stay in an intensive care unit.  

It was also noted that the veteran had been on chronic 
prednisone therapy as a preventative measure.  The examiner 
noted that, although the veteran had not had documented 
obstruction to air flow in any records he reviewed, the 
veteran's history was convincing for life-threatening air 
flow obstruction.  He noted that, if the veteran's treatment 
in the hospital for severe air flow obstruction could be 
confirmed, then this supported the severity of his chemical 
sensitivity syndrome.  At present, the examiner opined that 
the veteran's lung function in the intercurrent periods was 
normal and that his dyspnea on exertion was more than likely 
related to "severe conditioning" and his cardiac disease.  

After the examiner was able to review the veteran's claims 
file, he noted that there were at least four medical 
evaluations for asthma since 1991 but that wheezing was heard 
on only one (in August 1995).  With findings on arterial 
blood gas testing, the examiner opined that such results were 
consistent with severe hyperventilation and that it was very 
unlikely that the veteran had severe air flow obstruction at 
the present time despite his complaints.  (The examiner also 
pointed to the pulmonary function test results of February 
1991, 1997, and 1998, which showed no evidence of chronic air 
flow obstruction.)  

Given these findings, the examiner stated that the evidence 
for life-threatening air flow obstruction was not convincing, 
and that the veteran might well have asthma which was 
precipitated by exposure to fumes and which he would 
characterize as mild.  

The VA outpatient records show that, in May 1999, the veteran 
was seen in the pulmonary clinic.  There was normal pulmonary 
function with dyspnea most likely secondary to functional 
vocal cord disorder.  The doctor noted that he would once 
again attempt to taper the veteran off his steroids (such 
medication was apparently increased after the veteran had 
developed a lung infection with difficulty breathing).  

In July 1999, the veteran returned to the clinic after having 
tapered off his oral prednisone and undergone pulmonary 
function testing, the results of which were noted to be 
surprisingly abnormal.  It was also noted that, since the 
pulmonary function testing, the veteran had gone back on his 
prednisone.  The impression was that of reactive airways 
disease, asthma.  The doctor prescribed fluticasone and 
advised a slow taper off the prednisone.  

In February 2000, the VA records show that the veteran was 
hospitalized for several days with complaints of shortness of 
breath and chest pain.  A physical examination was normal 
except for a few rhonchi in the lungs.  An ECG was within 
normal limits, and a chest X-ray study showed no problems.  

During his hospitalization, the veteran was placed on aerosol 
treatments with Albuterol and Atrovent, and he was also kept 
on all of his medications including the cardiac medications.  
The final diagnosis was that of COPD with exacerbation; 
coronary artery disease/stable angina pectoris and history of 
depression and migraine headaches were also noted.  On 
discharge, the veteran was advised to continue with the oral 
medications he had at home (a list of these includes daily 
inhalational bronchodilator therapy and daily inhalational 
anti-inflammatory medication).  

In a February 2000 VA psychiatric report, an examiner noted 
that the veteran's claims file was reviewed in order to 
ascertain whether his depression was related to his military 
service.  The examiner stated that there was no indication 
that the veteran was treated for or had depressive symptoms 
while in the military and that it was not until a 1994 
compensation examination that the veteran was diagnosed with 
major depressive disorder as well as a personality disorder 
as a function of situational and familial problems (the 
examiner noted that this was similar to the findings in a 
1998 compensation examination).  

The VA examiner opined that, based on a review of the entire 
record, there was no evidence that the veteran's major 
depressive disorder was related to his military service.  

In an April 2000 VA respiratory report, the examiner reviewed 
the veteran's medical history in regard to inpatient and 
outpatient treatment for his lung disorder, noting the 
medications he took.  It was noted that the record did not 
show that the veteran took steroid therapy currently, but did 
take inhalational and oral bronchodilator therapy.  

The examiner summarized that the veteran had documented 
evidence of change in pulmonary function testing with steroid 
and without steroid treatment (but noted that it was unclear 
whether the veteran was receiving steroid therapy at the time 
of his last pulmonary function test in June 1999).  The 
examiner noted that the veteran had numerous documentations 
of hospitalizations over the past eight years and visits to 
the doctor in regard to exacerbation of flare-ups, and that 
the veteran was receiving several medications that were 
specific for treatment of asthma.  

In an April 2000 VA neurological report, the examiner noted 
that he was requested to furnish an opinion on the etiology 
of the veteran's headaches, after review of the claims file 
(and particularly the April 1999 examination report).  

The examiner stated that there were no known precipitating 
causes for the headaches and that the veteran had no history 
of head trauma or other known precipitant that would cause 
migraine headaches.  He stated that there were certainly no 
factors in the veteran's military history that could be 
construed as causing his migraine headaches.  The examiner 
thus stated that the final diagnosis was that of migraine 
headaches without known etiology.  

In a May 2000 VA cardiology report, the examiner noted that 
he was requested to furnish an opinion on whether the 
veteran's heart disease had increased in severity beyond the 
natural progression of the disease during his Persian Gulf 
War service.  He summarized that the veteran had developed an 
inferior myocardial infarction in 1984 and 1986 and that his 
most recent cardiac catheterization revealed mild to moderate 
stenosis of the left anterior descending, circumflex and 
right coronary artery without any hemodynamically significant 
stenosis.  

It was most recently felt that the veteran's chest pain may 
be due either to vasospasm or noncardiac etiology.  The 
examiner reviewed the veteran's ECG.  Given the veteran's 
cardiac workup to date, particularly with the fact that he 
had no significant epicardial coronary artery stenosis, the 
examiner did not feel that the veteran's progression of 
coronary artery disease was beyond what would be expected as 
a natural progression during his Persian Gulf War service.  

The examiner further stated that in fact it appeared that the 
veteran's epicardial coronary artery disease had not 
progressed much when angiographic data was compiled.  He 
noted that coronary artery disease progressed slowly and that 
the amount of progression during the time listed for his 
active service would be minimal and probably clinically 
insignificant.  

In a June 2000 VA report concerning the nose, sinus, larynx, 
and pharynx, the examiner noted that she was requested to 
furnish an opinion as to the etiology of any diagnosed 
disorders pertaining to the veteran's complaints of 
laryngitis, hoarseness and multiple chemical sensitivities.  
She reviewed his medical history, noting the veteran's claims 
of hoarseness related to exposure to fumes and also his 
history of smoking (about three packs a day, from age 14 to 
26).  

The examiner noted that, on a previous examination, the 
veteran had muscle tension dysphonia and supraglottic 
voicing.  She also noted that he had a history of 
gastroesophageal reflux disease for which he took anti-reflux 
medications.  The examiner noted that there were several 
agents which could lead to a hoarse voice, to include 
smoking, gastroesophageal reflux disease which could cause 
swelling of the vocal cords, and muscle tension dysphonia.  
She noted that the veteran's history was complicated by the 
fact that he may have asthma as well.  

The examiner stated that it was unclear, particularly since 
she was not presently examining the veteran and because he 
was not exposed to any fumes at the time of the prior 
examination, whether he could possibly have paradoxical vocal 
cord dysfunction, an entity which sometimes began with 
exposure to noxious fumes and was often confused with asthma.  
She stated that it was difficult to say whether the veteran's 
laryngitis or inflammation of the larynx (hoarseness) could 
be attributed only to noxious fumes because he also had a 
history of gastroesophageal reflux disease, muscle tension 
dysphonia, and smoking.  She stated that there was no way to 
separate out these entities.  

The examiner concluded that she was unable to state whether 
the veteran's hoarseness was directly related to his chemical 
sensitivity or whether it was related to his other problems 
with gastroesophageal reflux disease and past smoking 
history.  

In July 2000, the VA records show that the veteran was 
hospitalized for five days with complaints of weakness and 
chest pain.  It was noted that it was difficult to evaluate 
him because he had dysphonia and a psychiatric problem.  He 
was placed on medication, and myocardial infarction was ruled 
out.  His condition improved and he was discharged home.  The 
final diagnosis was that of coronary artery disease/angina 
pectoris.  

In July 2001, the Board remanded the case to the RO in order 
to afford the veteran a personal hearing.  

A September 2001 VA outpatient record indicates that the 
veteran was seen in the mental hygiene clinic with complaints 
that he had not been doing so well since the attack on the 
World Trade Center, because the attack reminded him of SCUD 
missile fallout in the Gulf War.  He also reported that he 
had been caring for his wife's surgical wound, which reminded 
him of past wounds when he served as a medic in service.  He 
reported that he was not sleeping well at night.  

The examiner noted that he was stuttering, which only 
occurred when he was extremely anxious.  The assessment was 
that of reemergence of PTSD symptoms with terroristic attack 
and having to care for wife's surgical wound.   

At an October 2001 video conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he was diagnosed with PTSD/depression in approximately July, 
August, or September of 1991 and that the stressors causing 
his PTSD involved SCUD attacks while in Saudi Arabia, 
especially an attack just over his barracks the first night 
he spent in that country.  

The veteran said that he was diagnosed with coronary artery 
disease in 1986 (while in Reserves but not on active duty) 
and again with heart and lung disease while in Saudi Arabia.  
He said that prior to going to the Persian Gulf he took 
nitroglycerin for his heart but that, while in the Gulf, he 
had severe chest pains and shortness of breath.  He stated 
that his doctors said his coronary artery disease increased 
in severity while he served in the Gulf due to the stress and 
labor required by his work.  

Regarding laryngitis, the veteran testified that he was first 
diagnosed with the condition in February 1991, when he began 
having a chronic cough and his voice "went out," and that 
he had chronic laryngitis ever since then, prompting VA to 
issue him an electric larynx which he still used.  He claimed 
that his doctors, off the record, attributed his laryngitis 
to exposure to chemicals in the Persian Gulf.  

The veteran stated that he was initially diagnosed in March 
1991 with multiple chemical sensitivity, which required 
steroid treatment and inhalers and nebulizers which he still 
used.  Regarding his chemical sensitivity condition, he 
stated that such was related to his service-connected 
bronchial asthma in that both affected his respiratory 
system.  

Regarding headaches, the veteran testified that, in February 
1991, he began to experience migraines which required 
medication for control and still experienced headaches daily 
which became incapacitating once or twice a week.  

Regarding his service-connected bronchial asthma, the veteran 
stated that he experienced chronic cough, took "breathers" 
every day, and used a nebulizing machine four times a day 
with a steroid.  He stated that his treatment for bronchial 
asthma was also used as treatment for his chemical 
sensitivity.  He noted that VA installed an air conditioning 
system with a special filter in his house so that he could 
maintain a stable climate for his respiratory condition.  He 
said that he was medically retired from working at VA because 
his respiratory condition deteriorated in his working 
environment.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1992, July 1993, January 1994, 
February 1995, and June 1995), Statements of the Case (in 
November 1992 and June 1995), Supplemental Statements of the 
Case (in July 1993, September 1996, January and February 
1997, December 1999, and August and November 2000), the RO 
has notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical centers).  

The RO has also sought and obtained several medical opinions 
dated throughout 2000 regarding the issues at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for hearings, which were conducted in March 1993, 
April 1996, and October 2001.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2001).  


A.  Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease, psychoses, and 
organic diseases of the nervous system, if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  



1.  Psychiatric Disorder

The veteran contends that he has a psychiatric disability, 
claimed variously as PTSD, anxiety and depression, that is 
related to his active service.  

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a psychiatric disorder.  
There is no contemporaneous service medical evidence 
revealing that the veteran suffered from an innocently 
acquired psychiatric disorder during service.  

The record shows that, on a June 1991 VA psychiatric 
examination, the veteran was diagnosed with anxiety disorder.  
A VA general medical examiner in July 1991 provided a 
diagnosis of PTSD, but did not furnish any findings or 
otherwise comment on the diagnosis.  

The veteran underwent a psychiatric evaluation at the VA in 
April 1992, and the diagnosis was that of mixed character 
disorder with borderline and explosive elements (the doctor 
discounted a diagnosis of PTSD and believed the veteran's 
anger levels were attributable to domestic concerns).  The 
veteran began family/marital counseling and individual 
psychotherapy.  

On a May 1994 VA psychiatric examination, he was diagnosed 
with recurrent major depressive disorder and mixed 
personality disorder with borderline explosive and possible 
histrionic aspects (a diagnosis of PTSD was again 
discounted).  

In August 1995, the veteran indicated in a statement that he 
felt that his psychiatric problems were not related to his 
marriage or family.  Dr. Eisler evaluated the veteran in 
March 1996 and diagnosed him with possible conversion 
hysteria with depression.  The veteran continued to received 
psychotherapy at VA.  In 1996, he reported that he had more 
irritability and anxiety on a lower dosage of medication.  

In February 1998, a medical opinion was sought in order to 
clarify the nature and likely etiology of the claimed 
psychiatric disorder.  The examiner diagnosed him with major 
depressive disorder, recurrent.  In a subsequent VA opinion 
in February 2000, the examiner conducted a comprehensive 
review of the veteran's claims folder and stated that the 
veteran's current diagnosis of major depressive disorder was 
first diagnosed in 1994.  Significantly, the examiner found 
no evidence that the veteran's psychiatric diagnosis was 
related to his military service.  

The Board finds the opinion of the VA examiner to be very 
persuasive.  Indeed, that examiner is the only medical 
professional who reviewed the veteran's entire medical record 
in order to offer an opinion.  

The Board acknowledges the veteran's contention of having had 
psychiatric problems arising out of his second period of 
active service.  He claims that stressors, such as SCUD 
attacks, from the Persian Gulf War led to the development of 
PTSD.  

However, the only diagnosis of PTSD was made in a general 
medical examination in July 1991, with no other findings  
related thereto provided.  (A reference to reemergence of 
PTSD symptoms, which was made in September 2001, is not a 
diagnosis.)  Since 1991, the veteran has undergone many 
psychiatric evaluations to ascertain his psychiatric status, 
including to determine specifically whether he had PTSD, and 
he was diagnosed with various psychiatric disorders (none of 
them were PTSD).  

The VA opinion in February 1998 was sought to clarify his 
status.  His current diagnosis of major depressive disorder 
has not been related to service, and there is no medical 
evidence of major depressive disorder prior to 1994, which is 
several years after his May 1991 military discharge.  

Although the veteran asserts that his current psychiatric 
disorder is attributable to his Persian Gulf War service, he, 
as a lay person, is not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no basis for relating the 
veteran's current psychiatric disability to service, 
particularly given the VA medical opinion.  

In sum, the weight of the credible evidence demonstrates that 
his current psychiatric disorder became manifest after his 
service and has not been medically linked to service.  The 
condition was not due to disease or injury which was incurred 
in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


2.  Coronary Artery Disease

The veteran maintains that his coronary artery disease was 
aggravated during his second period of active service while 
he was serving in the Persian Gulf.  

He claimed that his doctors told him that his coronary artery 
disease increased in severity while he served in the Persian 
Gulf due to the stress and labor required by his work.  

The record shows that, following his first period of active 
duty (1968 to 1971), but prior to his second period of active 
duty (1991), the veteran received VA treatment for 
hypertension and coronary artery disease with angina in 1983, 
1987, and 1990.  Thus, his cardiac disability clearly 
preexisted his second period of service.  

The service medical records indicate that, in February 1991, 
the veteran was hospitalized with exertional angina and 
evacuated ultimately to WRAMC later that month for further 
evaluation of cardiac problems.  In those records, it was 
noted that he previously suffered myocardial infarctions in 
1984 and 1988.  

Further testing in service revealed single vessel coronary 
artery disease, which was not felt to be obstructive and 
which did not appear to be significant enough to warrant the 
veteran's exclusion from active duty.  

After his May 1991 service discharge, the veteran underwent a 
July 1991 general medical examination, on which the examiner 
diagnosed him with aggravation of a preexisting coronary 
artery disease while in Desert Storm in February 1991.  It 
was noted on a VA record in July 1991 that he was maintained 
on medication for his heart problems (Cardizem and 
nitroglycerin for chest pain).  

However, following his May 1991 military discharge, the 
records do not reflect that the veteran had any cardiac 
problems until July 1992, when he complained to VA of 
increasing angina.  

There is no question, but that the veteran's coronary artery 
disease existed prior to service, and he does not argue this 
point.  The question in this case is whether the preexisting 
coronary artery disease was aggravated in service.  

Aggravation is determined by a comparison of the 
manifestations of the disorder prior to, during, and 
subsequent to service.  For aggravation by service to be 
found, there must be worsening of the underlying condition 
during service, not merely service episodes of intermittent 
flare-ups of symptoms of the preservice condition.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

In this case, historical information describes significant 
cardiac problems before his second period of active service, 
which required treatment for coronary artery disease.  The 
service records describe similar treatment for his disease.  
At that time, a myocardial infarction was ruled out and an 
echocardiogram was normal.  He also underwent an angiography, 
revealing stenosis to some extent which was not felt to be 
obstructive.  

These problems appear no worse than what had been experienced 
before service, and his cardiac symptoms appear to have 
flared up intermittently during his four-month period of 
service.  See Hunt v. Derwinski, supra.    

There is no evidence of significant cardiac problems until 
more than a year following his May 1991 service discharge, 
when he began to complain of increasing angina in July 1992.  
In September and October 1992 at VA, ECGs did not show any 
acute changes in the veteran's condition despite his 
complaints of angina.  

In March 1993, a VA doctor indicated that it was likely that 
the veteran's chest pain was related to his coronary artery 
disease and exacerbated by his poor compliance with 
medications.  In September 1993, an ECG showed a slightly 
thick mitral valve and mild left atrial enlargement.  

In December 1994, he was hospitalized at VA and an ECG was 
borderline.  During another VA hospitalization in September 
1995, one ECG suggested an old inferior wall myocardial 
infarction and another was normal.  The veteran continued to 
be diagnosed with coronary artery disease with angina 
pectoris.  His cardiac symptoms remained stable throughout 
1996 and 1997.  

On a March 1998 VA cardiology examination, an ECG revealed no 
significant changes when compared with the September 1993 
study.  An April 1999 VA examiner found that the first 
evidence of coronary artery disease appeared in 1984.  A May 
1999 VA catheterization and angiography revealed 
insignificant coronary artery disease (the examiner stated 
that stenosis was mild to moderate and suggested that the 
chest pain may have a non-cardiac component).  

In May 2000, the RO sought a medical examination and opinion 
in order to clarify whether the veteran's preservice coronary 
artery disease was permanently worsened by service.  

Following review of the veteran's cardiac workup over the 
years, the VA examiner felt that, during the veteran's 
Persian Gulf War service, there was no progression of 
coronary artery disease beyond what would be expected as a 
natural progression.  

The Board finds the opinion of this VA examiner to be very 
persuasive, particularly in light of the fact that the 
examiner is the only medical professional who reviewed the 
veteran's entire medical record in order to offer an opinion.  

Although the VA doctor in July 1991 diagnosed aggravation of 
preexisting coronary artery disease in February 1991, it is 
noted that this doctor was conducting a general medical 
examination, as opposed to a special cardiology examination, 
and did not have the benefit of a longitudinal review of the 
medical record subsequent to service.  

Although the veteran asserts that his coronary artery disease 
was aggravated during his second period of active service, 
he, as a lay person, is not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's coronary artery disease was 
neither incurred in nor aggravated by service.  Hence, 
service connection is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for coronary artery disease, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.


3.  Chronic Laryngitis

The veteran claims that his laryngitis is attributable to 
service when he served in the Persian Gulf and that such 
condition has persisted ever since service.  He claims that 
his doctors (off the record) have attributed his laryngitis 
to exposure to chemicals in the Persian Gulf.  

The medical records from the veteran's January to May 1991 
period of active duty contain evidence that he had hoarseness 
of voice beginning in February 1991.  In March 1991, he was 
evaluated in the pulmonary clinic at the WRAMC and diagnosed 
with hoarseness of unknown etiology.  His voice was "husky" 
on a VA outpatient visit in May 1991.  

On a July 1991 VA examination, he had loss of voice.  There 
was a further VA evaluation in August 1991, and at that time 
the etiology was uncertain.  That is, it was not known 
whether the dysfunction was organic in nature or whether it 
represented a functional disorder (which was the opinion of 
one VA doctor in September 1991).  

VA outpatient records show that the veteran continued to have 
hoarseness of voice in 1992 and 1993, and that he obtained an 
electric larynx from the VA to aid him.  An April 1993 VA 
examiner diagnosed the veteran with chronic laryngitis 
"secondary to ?."  

In August 1994, a VA examiner diagnosed the veteran with 
chronic laryngitis.  His hoarseness of voice was noted in VA 
hospital records in September 1995.  In VA hospital records 
in March 1996, it was noted that the veteran's hoarseness 
came and went.  In March 1998, he was diagnosed at the VA 
with encephalitis of the left vocal cord with hoarseness.  

In March 1999, a VA doctor felt that the veteran's pulmonary 
symptom was due to a vocal cord dysfunction.  In April 1999, 
a VA doctor indicated that regular reliance on asthma 
inhalers were very irritating to vocal cords and that his 
vocal quality may be limited by his asthma.  On a May 1999 VA 
examination, the veteran had hoarseness of voice and was 
diagnosed with muscle tension dysphonia, originating in the 
vocal cords.  

In a June 2000 VA report, a doctor was unable to state the 
direct cause of the veteran's laryngitis or inflammation of 
the larynx (hoarseness), but discussed various possibilities 
such as it was related to a sensitivity to noxious fumes, to 
problems with gastroesophageal reflux disease, and to a past 
history of smoking.  

There is no clear medical opinion as to the etiology of the 
veteran's laryngitis.  Nevertheless, the record shows that 
the veteran's symptoms of hoarseness and loss of voice began 
in service in February 1991 and have persisted on and off 
ever since then.  

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board holds that the veteran's 
current laryngitis began in active military service.  Hence, 
service connection is warranted.  


4.  Multiple Chemical Sensitivity

The veteran claims that he has a multiple chemical 
sensitivity that is attributable to service when he served in 
the Persian Gulf, and that his condition has persisted ever 
since service.  He contends that he was initially diagnosed 
with multiple chemical sensitivity in March 1991 and that the 
condition was related to his service-connected bronchial 
asthma.  

The medical records from the veteran's January to May 1991 
period of active duty contain evidence that he was diagnosed 
with reactive airway disease.  In March 1991, service records 
note the veteran's report of having had problems breathing 
around petroleum products.  Following service, he was treated 
for asthma and problems with his larynx.  

A May 1992 VA record indicates that the veteran's voice was 
hoarse and that he attributed it to exposure to paint fumes 
earlier in the day.  In December 1992, he complained of 
shortness of breath following exposure to painting being done 
at his job.  

An April 1993 VA examiner remarked that the veteran's asthma 
worsened when he breathed any kind of fumes or anything that 
had a profuse aroma.  In June 1993, the veteran was 
hospitalized at the VA after his inhaler did not provide 
relief for symptoms experienced in consequence to exposure to 
chemicals being used at his workplace.  After inhaling fumes 
and cleaning-type solvents in July 1993, the veteran sought 
treatment at VA for respiratory distress.  He again sought 
similar treatment at VA in March 1994.  

In August 1995, the veteran was hospitalized at VA with 
complaints of shortness of breath after his wife sprayed 
their house with flea spray the previous day.  On other VA 
hospitalizations in March 1996 and August 1996, it was noted 
that he was allergic to many substances and had severe 
reactions to chemicals (and their smells, odors, and fumes).  
Such became apparent again in October 1996, when he was 
hospitalized at a private facility following exposure to 
fumes and chemicals at a friend's house.  He was treated on 
an outpatient basis at VA in May 1997 after exposure to smoke 
from a car fire.  

In March 1998, a VA examiner noted the veteran's report that 
his loss of voice was precipitated by any chemical in the 
air.  On a May 1999 VA examination, the veteran was diagnosed 
with chemical sensitivity syndrome.  The examiner also 
remarked that the veteran may have asthma that was 
precipitated by exposure to fumes.  

The file reflects that, since 1991, the veteran has received 
treatment (both in service and following service) for 
respiratory difficulties that are apparently associated, at 
least in part, with exposure to various chemicals.  In May 
1999, he was diagnosed with chemical sensitivity syndrome.  

Although there is no clear medical opinion concerning the 
etiology of the condition, it is noted that many of the 
veteran's hospitalizations for acute exacerbation of 
bronchial asthma were evidently precipitated by exposure to 
chemicals.  

The Board finds that there is convincing evidence that the 
veteran's current chemical sensitivity is related to his 
service-connected respiratory disorder.  Even though a 
chemical sensitivity syndrome was not diagnosed until years 
after his military discharge, service connection is still 
possible if all the evidence shows it began in service.  38 
C.F.R. § 3.303(d).  

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board holds that the veteran's 
current multiple chemical sensitivity began in active 
military service.  

Accordingly, service connection for a disability manifested 
by multiple chemical sensitivity is warranted.  


5.  Headaches

The veteran claims that service connection for headaches is 
warranted because they began in service, around the end of 
January 1991 or February 1991, requiring medication for 
control, and that they have continued to worsen ever since 
then.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for headaches.  

The claims file shows that the veteran reported a history of 
frequent or severe headaches (for which he took medication) 
on a November 1968 military physical examination, at the time 
of his first enlistment into active service.  At that time, 
he also reported having had a head injury at age 15.  He 
complained of headaches in the ensuing two months, but he was 
normal at the time of his discharge physical examination in 
1971.  He sought VA treatment for headaches in 1983, and in 
August 1990 VA diagnosed him with chronic headaches.  

During his second period of service (January to May 1991), he 
complained of headaches in February 1991, which were soon 
relieved with Tylenol.  Intake records of WRAMC in February 
1991 noted a history of migraine headaches.  There was no 
further reference to headaches in service or thereafter until 
July 1992.  At that time, a VA record indicated that the 
veteran was being followed for a history of headaches.  It is 
noted that brain CT scans in August 1991, July 1993, and 
March 1998 were normal.  

VA hospital records in August 1995 indicate that the 
veteran's medications included Fiorinal for severe headache.  
VA hospital records in March 1996 likewise note that he took 
medication for "migraines."  On a March 1998 VA general 
medical examination, the veteran reported that five years 
previously he was put on Dilantin for daily headaches.  

On a VA neurological examination that same month, he was 
diagnosed with migraine.  On an April 1999 VA neurological 
examination, the veteran reported that he had never had 
headaches as a child or young adult and that they began in 
1991.  The examiner found that the veteran's condition was 
compatible with migraine but also noted that it was unusual 
for them to appear at the age of 40.  

In April 2000, VA sought to clarify the etiology of the 
headaches by obtaining a medical examination and opinion.  

The VA examiner found that there were no known precipitating 
causes for the veteran's headaches (the examiner stated that 
the veteran had no history of head trauma or other known 
precipitant that would cause migraines), and that there were 
no factors in the veteran's military history that could be 
construed as causing his migraines.  The examiner concluded 
that the veteran's migraine headaches had no known etiology.  

The Board finds the opinion of this VA examiner to be very 
persuasive, particularly in light of the fact that the 
examiner is the only medical professional who reviewed the 
veteran's entire medical record in order to offer an opinion.  
While the examiner did not comment on the veteran's apparent 
head injury many years prior to his November 1968 enlistment 
into the military, the examiner did not find any cause for 
the headaches during the veteran's military service.  

In addition, the Board acknowledges the veteran's contention 
that his headaches began in 1991.  While there is medical 
evidence that he had headaches during service in 1991, the 
medical records also clearly show that he had received 
treatment for headaches prior to both his first and second 
periods of service.  

Thus, there is unequivocal evidence that demonstrates his 
headaches preexisted service.  The veteran has not asserted 
that preexisting headaches were aggravated during service.  
However, assuming that his current headaches preexisted 
service, the medical evidence does not show that the 
headaches increased in severity beyond the natural 
progression of the condition during service.  

The records of both periods of active service indicate that 
the veteran complained of and was treated for headaches 
(i.e., with over-the-counter medication) a few times.  
However, such complaints are similar to those which preceded 
and followed those periods of service.  It was not until many 
years after his May 1991 discharge that the medical records 
show that the veteran required stronger medication for 
control of headaches which had apparently increased in 
intensity.  

Although the veteran asserts that his current headache 
condition began during his period of 1991 active service, he, 
as a lay person, is not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

At any rate, the Board finds that his testimony regarding the 
onset of his headaches in 1991 is not entirely credible in 
light of the medical records which clearly show he 
experienced chronic headaches long before 1991.  

The Board concludes that there is no basis for relating the 
veteran's headaches to service, particularly given the VA 
medical opinion.  Moreover, there is no medical evidence to 
show that preexisting headaches were aggravated during his 
periods of service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current headaches have not been medically 
linked (etiologically) to service and have not increased in 
severity during service.  The condition was not due to 
disease or injury which was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for headaches, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  


B.  A Higher Rating for Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected bronchial asthma has been 
evaluated as 10 percent disabling ever since the effective 
date of service connection, under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory conditions were revised, 
effective on October 7, 1996.  See 61 Fed.Reg. 46720 (1996).  
The veteran's service-connected bronchial asthma was 
initially evaluated under 38 C.F.R. § 4.97 including 
Diagnostic Code 6602 (effective prior to October 7, 1996).  

Under this Diagnostic Code, a 10 percent rating is warranted 
for mild bronchial asthma manifested by paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  

A 30 percent rating is warranted for moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  

A 60 percent rating is warranted for severe bronchial asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  

A 100 percent rating is warranted for pronounced bronchial 
asthma manifested by very frequent asthmatic attacks with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  A note following these criteria indicates that in 
the absence of clinical findings of asthma at the time of the 
examination a verified history of asthmatic attacks must be 
of record.  

Under the new rating criteria which became effective on 
October 7, 1996, a 10 percent rating for bronchial asthma is 
warranted for FEV-1 of 71- to 80-percent predicted; or FEV- 
1/FVC of 71 to 80 percent; or intermittent inhalational or 
oral bronchodilator therapy.  

A 30 percent rating for bronchial asthma is warranted for 
FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 
70 percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  

A 60 percent rating for bronchial asthma is warranted for 
FEV-1 of 40- to 55-percent predicted; or FEV- 1/FVC of 40 to 
55 percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating for bronchial asthma is warranted for 
FEV-1 less than 40-percent predicted; or FEV-1/FVC less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or requirement of daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A note following these criteria 
indicates that in the absence of clinical findings of asthma 
at the time of the examination a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97 
including Diagnostic Code 6602 (2001).  

As the veteran's claim for a higher rating for bronchial 
asthma was pending when the regulations pertaining to 
evaluating lung conditions were revised, he is entitled to 
the version of the law most favorable to him, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  

After consideration of all the evidence, the Board concludes 
that the new rating criteria are more favorable to him and 
will be applied from October 7, 1996.  

Considering all the evidence and the old rating criteria of 
Diagnostic Code 6602, the Board finds that the veteran's lung 
condition meets the criteria for a 30 percent rating.  That 
is, the evidence shows that his asthmatic bronchitis is 
moderate and manifested by rather frequent asthmatic attacks 
with moderate dyspnea on exertion between attacks.  

The medical records are somewhat unclear as to whether all of 
the veteran's breathing problems are due to his service-
connected bronchial asthma, or whether some of his breathing 
difficulty is associated with his coronary artery disease.  
In any event, it is noted that typically a diagnosis of 
coronary artery disease is associated with a diagnosis of 
bronchial asthma.  

During his second period of service (January to May 1991), 
the veteran was initially diagnosed with asthma.  On a July 
1991 VA examination, there were wheezes.  He was hospitalized 
at the VA in July 1991 for an asthmatic exacerbation.  In 
December 1992 and January 1993, he complained of increased 
shortness of breath and difficulty breathing.  

He was evaluated in February 1993 for his condition.  In 
April 1993, his medications were noted to consist of various 
inhalers.  On an April 1993 VA examination, he complained of 
having shortness of breath on less than one flight of stairs, 
and the examiner remarked that his disease was demonstrably 
active and more aggravating with the ensuing years, 
particularly when breathing any kind of fumes.  

In June 1993, he was hospitalized at the VA after using his 
inhaler without relief.  He was treated on an outpatient 
basis by the VA in July 1993 after inhaling fumes, and he was 
advised to continue his use of inhalers for relief.  He 
suffered another acute asthmatic attack in September 1993 and 
was hospitalized at a private facility.  

In March 1994, an outpatient visit at VA indicated wheezes 
and the veteran's medication regimen of inhalers was 
adjusted.  In June 1994 he complained of breathing problems 
and he had scattered wheezes.  On an August 1994 VA 
examination, he complained of dyspnea on exertion and 
wheezing.  

In December 1994 and August 1995, he was hospitalized at VA 
after an acute asthmatic attack.  He was hospitalized at a 
private facility in October 1995 after having respiratory 
difficulty, and at VA in March and August 1996 with 
complaints of shortness of breath.  In July 1996, the VA paid 
for the installment of an air conditioning and air filtration 
system at his home.  

In October 1996, the veteran was hospitalized at a private 
facility with an exacerbation of asthma.  From January to 
October 1997, he continued to follow up at VA regarding his 
lung condition.  In March 1998, he could walk only one flight 
of stairs and less than a half a block, and his treatment 
consisted of an inhaler and a bronchodilator.  

From February to April 1999, he continued to follow up at VA 
regarding his lung condition.  On a May 1999 VA examination, 
the examiner found that the veteran's lung function in the 
intercurrent periods was normal.  In May and July 1999, the 
veteran was followed up at the VA.  In February 2000, he was 
hospitalized at VA with an exacerbation of his respiratory 
disability.  

A review of the foregoing medical findings shows that they 
are not reflective of the criteria for a 60 percent rating 
under the old criteria.  Although he was hospitalized 
numerous times over many years for respiratory-related 
complaints, he was followed closely at VA and was maintained 
on several medications.  His lung functioning between 
exacerbations of asthma appears to be normal, and his asthma 
was stable on medications except when he was exposed to fumes 
or other chemicals.  

The clinical evidence does not demonstrate that the veteran's 
lung condition is severe and manifested by frequent attacks 
of asthma, marked dyspnea on exertion between attacks with 
only temporary relief by medication, with more than light 
manual labor precluded, which are required for a 60 percent 
rating under old Code 6602.  

As previously noted, the new criteria are only applicable to 
the period of time after their effective date, which in this 
case is October 7, 1996.  The pulmonary function tests 
subsequent to October 1996 were conducted by the VA and by 
private facilities in August 1997, March 1998, and March 
1999.  

The pre-bronchodilator results of this testing (i.e., an FEV-
1 of 116, 100, and 91 percent predicted and an FEV-1/FVC of 
89, 87, and 84 percent) show that his pulmonary functioning 
is demonstrated to be no more than 10 percent under new 
Diagnostic Code 6602.  

However, in considering all the evidence and the new rating 
criteria of Diagnostic Code 6602, the Board finds that a 60 
percent evaluation is warranted for bronchial asthma, 
effective on October 7, 1996, the date on which the new 
criteria are applicable.  

As noted hereinabove with regard to the new Diagnostic Code 
6602, the veteran's respiratory condition does not meet the 
pulmonary function criteria (i.e., FEV-1 and FEV-1/FVC) for a 
rating higher than 10 percent under Code 6602 on pulmonary 
function tests administered after October 1996.  

Nevertheless, beginning in October 1996 medical records 
reflect clear evidence that the veteran required intermittent 
courses of systemic corticosteroids for control of his 
respiratory disability.  Previously, he was administered 
steroids, such as prednisone, while hospitalized for acute 
attacks of bronchial asthma, and such steroids were taken on 
a reducing dosage.  

However, in October 1996, he was hospitalized at a private 
facility and prescribed prednisone to be taken on a 
diminishing dosage and then maintained on it at 10 mg. daily.  
The VA records in March 1997 and March 1998 indicate that he 
took prednisone every day, and in March 1999 he took the oral 
steroid every other day.  

On a May 1999 VA examination, it was noted that the veteran 
had never been on a ventilator for his respiratory symptoms 
but that he had been on oral prednisone without significant 
exacerbation in the last year.  In July 1999, the veteran 
returned to the VA clinic after having tapered off his oral 
prednisone (which he had then resumed taking after pulmonary 
function tests in June 1999 reportedly showed abnormal 
results), and he was prescribed fluticasone with again a slow 
taper off of prednisone.  

In regard to the foregoing, his service-connected respiratory 
disability meets the criteria for a 60 percent rating under 
new Code 6602, effective on October 7, 1996.  

However, the veteran's disability picture does not meet the 
criteria for a 100 percent rating under new Code 6602 because 
there is no evidence that he meets the pulmonary function 
test criteria for such an evaluation.  

Additionally, there is no evidence that he experiences more 
than one attack per week with episodes of respiratory 
failure, or that he requires daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  During 
the periods that he has taken steroids, the evidence shows 
that he was maintained on a low dose.  

In sum, the medical evidence supports the veteran's claim for 
a 30 percent rating under old Diagnostic Code 6602 effective 
from the date of service connection (May 9, 1991) through 
October 6, 1996, and for a 60 percent rating under new 
Diagnostic Code 6602 effective on October 7, 1996 to the 
present.  

Thus, the claim for a higher rating is granted.  In this 
regard, consideration in this initial rating case has been 
given to "staged ratings" since the date that service 
connection became effective (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  

Service connection for coronary artery disease is denied.  

Service connection for chronic laryngitis is granted.  

Service connection for a disability manifested by multiple 
chemical sensitivity.  

Service connection for headaches is denied.  

The service-connected bronchial asthma is to be rated as 30 
percent disabling beginning on May 9, 1991 through October 6, 
1996, and 60 percent disabling from October 7, 1996 to the 
present; to this extent, a higher rating is granted, subject 
the regulations controlling disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

